DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims included in the prosecution are 1-10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “ and/or a lipid of formula (X)”; it is unclear as to what (X) is. Only claim 3 defines (X).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

2.	Claims 1, 4-7 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1)
as being anticipated by WO 2010/088537 A2 published on 08/05/2010; of record).
	Akinc et al teach a PEG-lipid liposome and a pharmaceutical composition comprising thereof, the liposome within which RNA encoding an immunogen of interest is encapsulated for prevention and treatment (Abstract, (page 1, last paragraph; page 27, third full paragraph; page 34, last full paragraph; page 72, last paragraph, page 73, first full paragraph; page 85, last paragraph; and claims 1-37) wherein at least one lipid includes a PEG moiety present on the liposome's exterior (i.e. surface attached to the lipid head group) (page 35, last paragraph and page 40, first full paragraph), wherein, in exemplary embodiments, the PEG moiety is 1 kDa (1000 Da) or 2 kDa (2000 Da) (page 10, last paragraph; page 11, last paragraph; page 36, first full paragraph; and page 39, first full paragraph), and wherein the liposome comprises a lipid with a cationic head group (2,2-Dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane), a lipid with a zwitterionic (i.e., neutral) head group (DSPC), and PEG-DMG (claim 6). Akinc et al further teach the 
Akinc et al further teach the liposome composition wherein the portion of lipid molecules that are attached with a PEG moiety is less than 10% of the total amount of lipid in the composition (e.g., 0.3 mol%, 1.4 mol%, 1.5 mol%, or 3.5 mol%) (page 87, last full paragraph and page 88, first full paragraph).
Akinc et al further teach the liposome composition wherein the liposomes have a uniform (i.e. same) vesicle size (page 75, last paragraph and page 78, first full paragraph).

			Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akinc et al (WO 2010/088537 A2 published on 08/05/2010; of record) as evidenced by Fankhauser et al (WO 2007014754 A1 published on 02/08/2007; of .
As discussed above, Akinc et al teach a PEG-lipid liposome and a pharmaceutical composition comprising thereof, the liposome within which RNA encoding an immunogen of interest is encapsulated (page 1, last paragraph; page 27, third full paragraph; page 34, last full paragraph; page 73, first full paragraph; page 85, last paragraph; and claims 1-37) wherein at least one lipid includes a PEG moiety present on the liposome's exterior (i.e. surface attached to the lipid head group) (page 35, last paragraph and page 40, first full paragraph), wherein, in exemplary embodiments, the PEG moiety is 1 kDa (1000 Da) or 2 kDa (2000 Da) (page 10, last paragraph; page 11, last paragraph; page 36, first full paragraph; and page 39, first full paragraph), and wherein the liposome comprises a lipid with a cationic head group (2,2-Dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane), a lipid with a zwitterionic (i.e., neutral) head group (DSPC), and PEG-DMG (claim 6).
Akinc et al further teach the liposome composition wherein the liposome has a diameter of preferably about 90 to about 130 nm (page 78, first full paragraph).
Akinc et al further teach the liposome composition wherein the portion of lipid molecules that are attached with a PEG moiety is less than 10% of the total amount of lipid in the composition (e.g., 0.3 mol%, 1.4 mol%, 1.5 mol%, or 3.5 mol%) (page 87, last full paragraph and page 88, first full paragraph).

  Fankhauser et al disclose liposomal formulations (Abstract) and evidence that liposomes having a polydispersity index “value of 1.00 or close to 1.00 signifies that all particles have the same size” and “the higher the deviation from 1.00 is, the higher the size polydispersity is” (page 11, first full paragraph).  Therefore, the liposomes of Akinc et al have a polydispersity index of 1.00 or close to 1.00 (i.e., less than 2.0) since the inventive liposomes have the same size.
Akinc et al further teach the liposome composition wherein the immunogen can elicit an immune response in vivo against a bacterium, a virus, a fungus, or a parasite (e.g., respiratory syncytial virus gene immunogen (“RSV”)) (page 82, last paragraph).
Although Akinc et al teach that the encapsulated RNA may be a self-replicating system (page 26, second full paragraph and page 44, first full paragraph), Akinc et al lack sufficient specificity for specifically using self-replicating RNA to rise to the level of anticipation.
Tratschin et al teach pharmaceutical compositions comprising replicons (i.e., self-replicating RNA) and delivery vehicles encapsulating thereof for encoding peptides/proteins of interest (Abstract and page 4, third full paragraph) including, inter alia, an immunogenic epitope of respiratory syncytial virus (“RSV”) glycoprotein F (page 8, first full paragraph) wherein the delivery vehicle is, inter alia, a liposome (page 12, last paragraph).  

Tratschin et al further teach that specifically using the inventive self-replicating RNA/replicons is advantageous as it provides a more solid immune defense by inducing both humoral and cell-mediated immunity (page 3, first full paragraph), it does not present a risk to humans, or other animals, or their cells, as is the case with viral DNA by replicating in the cytoplasm of cells but not in the nucleus, it provides another safety component since it can translate the carried foreign genes into functionally active and complete proteins but cannot replicate to produce infectious progeny virus, it is able to deliver genes encoding proteins applicable for therapeutic or prophylactic use and can translate into proteins for processing by the immune system, and it can replicate and translate proteins in the dendritic cells of the immune system, which is critically important for the presentation of such proteins to the immune system leading to the development of immune responses (page 7, first full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the liposome encapsulating RNA of the composition of Akinc et al by specifically using the self-replicating RNA taught by Tratschin et al for encoding the immunogen of interest because Tratschin et al further teach that specifically using the inventive self-replicating RNA/replicons is prima facie obvious to substitute or combine one RNA therapeutic agent for another, both useful for encoding an immunogen of interest with a reasonable expectation of success.  There is an additional reasonable expectation of success because Akinc et al teach that the encapsulated RNA may be a self-replicating system and Tratschin et al teach liposomes as a delivery vehicle.
4.	Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akinc et al in view of Tratschin et al as evidenced by Fankhauser et al and Geall et al and further in view of Ivanova et al (U.S. Patent Application Pub. No. 2006/0251620 published on 11/09/2006).of record.
As discussed above, the prior art combination of Akinc et al and Tratschin et al teach a liposome composition containing RNA encoding an immunogen of interest for the prevention and therapy of a pathogenic disease.  

Ivanova et al teach compositions and methods that allow the production of polypeptides and untranslated RNA molecules in host cells from nucleic acid molecules (Abstract) wherein the nucleic acid molecules are self-replicating RNA (para [0033]) wherein the self-replicating RNA encodes a RNA-dependent RNA polymerase which can transcribe RNA from the self-replicating RNA (para [0033]-[0036], [0038], and [0041]), which are useful for regulating or facilitating the production of the amount of RNA or polypeptides (para [0033]).
Ivanova et al further teach that the self-replicating RNA has two open reading frames, the first of which encodes a replicase and the second of which encodes the polypeptide of interest (para [0103], [0114], [0123], and [0126]) wherein, in an embodiment, the replicase is an alphavirus replicase, which are useful for producing high amount of polypeptide and diminishing the toxicity of the replicon (para [0077], [0127], and [0132]).
As to claim 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the liposome of the composition of the above prior art combination taught by Akinc et al and Tratschin et al such that the self-replicating RNA also specifically encodes a RNA-dependent RNA polymerase which can transcribe RNA from the self-replicating RNA because Ivanova et al teach that 
As to claim 8, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the liposome of the composition of the above prior art combination taught by Akinc et al and Tratschin et al such that the self-replicating RNA has two open reading frames, the first of which encodes an alphavirus replicase and the second of which encodes the polypeptide of interest as taught by Ivanova et al because Ivanova et al teach that including the open reading frames is useful for producing high amount of polypeptide and diminishing the toxicity of the replicon.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,254,265.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of raising a protective immune response using a liposomal composition with an encapsulated and  immunogen and claims in said patent recite a pharmaceutical composition comprising a liposome comprising self-replicating in vivo against a bacterium, a virus, a fungus or a parasite and the dependent claim 12 recites a method for raising a protective immune response .using said composition. The claims in said patent and instant claims are obvious variants.
6.	Claims 1-10 are rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-2, 4-7, 11-14 and  19-20 of copending Application Nos. 14/130899.
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of raising a protective immune response using a liposomal composition with an encapsulated and  immunogen and claims in said copending application recite a composition wherein  antigen derived from the group consisting of a viral and bacterial sources (immunogen) and a self-replicating RNA encapsulated in liposomes; since the compositions in said copending application are for eliciting an immune response, it would have been obvious to one of ordinary skill in the art that said compositions raise the protective immune response and therefore, instant claims and claims in said copending application are obvious variants.
6.	Claims 1-10 are rejected/provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1 and 10-15 of copending Application No. 13/808,089.

7.	Claims 1-10 are rejected/provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 12-21of copending Application No. 16/714,877 in view of Bavari (US 2009/0143323))..
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of raising a protective immune response using a liposomal composition with an encapsulated and  immunogen and claims in said copending application recite a method for raising a protective immune response comprising the step of administering an effective amount of a liposomes containing a lipid having PEG of molecular weight between 4 kDa and 7.5 kDa. What is lacking in the claims of copending application is the use of lipid-PEG of lesser molecular weight.
	Bavari while disclosing liposomal composition containing RNA teaches that PEG-DSPE(2000)  is commercially available and could be used for delivering the composition (Abstract and p0120).

8.	Claims 1-10 are rejected/provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-18 of copending Application No. 13/808,087 now US 9,770,463 .
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of raising a protective immune response using a liposomal composition with an encapsulated and  immunogen and claims in said patent recite a raising an immune response by administering a composition wherein  antigen derived from the group consisting of a viral and bacterial sources (immunogen) and a self-replicating RNA encapsulated in liposomes; since the compositions in said copending application are for eliciting an immune response, it would have been obvious to one of ordinary skill in the art that said compositions raise the protective immune response and therefore, instant claims and claims in said copending application are obvious variants. 	
9.	Claims 1-10 are rejected/provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-14 of copending Application No. 13/808,087 now US 9,801,897 .
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of raising a protective immune response using a liposomal composition with an encapsulated and  immunogen 
10.	Claims 1-10 are rejected/provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U S Patent 10, 487,332.
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a method of raising a protective immune response using a liposomal composition with an encapsulated and  immunogen and claims in said patent recite a method of eliciting an antibody response and/or a cell-mediated immune response in a large mammal by administering a composition comprising specific amounts of  self-replicating RNA encoding an immunogen encapsulated in liposomes; raise the protective immune response and therefore, instant claims and claims in said copending application are obvious variants.	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612